ORDER
■PER CURIAM
It is clear that the preparation of a complete and accurate reporter’s record in this appeal has been a challenge for a number of reasons. Nevertheless, the Court is very concerned about the length of time it is taking to prepare the reporter’s record. The trial court’s judgment was signed on November 21, 2014, the notice of appeal was filed on February 18, 2015, and the request for the preparation of the' reporter’s record was sent to the court reporter, Felix Thompson, on February 11, 2015. The reporter's record was originally due on March 23,2015.
The Court believes almost a year to prepare the reporter’s record is excessive, particularly since the time anticipated by the Rules of Appellate Procedure in an appeal where a motion -for new trial is filed, such as in this case, is only 120 days from the date of the judgment. See Tex. R.App. P. 26.1(a); 35.1(a).
The Court understands there have been problems. But these parties, whether plaintiff or defendant, appellant or appel-lee, are entitled to have the appellate issues reviewed in a timely fashion and that begins with a complete and accurate transcription of what happened in the trial court.
Accordingly, Felix Thompson is ORDERED to utilize all the resources he has, or may obtain, to complete the reporter’s record in this proceeding as soon as possible. If for any reason, Felix Thompson is unable to complete the transcription and filing of the entire reporter’s record within 28 days from the date of this Order, he must notify this Court, the trial court, and lead counsel of record for each party within five business days of the date of this Order.
Additionally, if any part of the proceedings that has been requested did not have reporter’s notes taken during that portion of the proceeding and thus was not recorded or for which Felix Thompson, for any reason, is unable to provide a transcription, Felix Thompson must notify this Court, the trial court, and lead counsel of record for each party within three business days of the date of this Order of the unavailability of that requested portion of the record and provide an explanation of why the requested portion of the record will not be available.
FAILURE TO COMPLY WITH THIS ORDER WILL RESULT IN THE ISSUANCE OF AN ORDER TO SHOW CAUSE WHY. THE REPORTER, THE HON. FELIX THOMPSON, SHOULD NOT BE HELD IN CONTEMPT OF COURT FOR SUCH FAILURE.
In addition to being emailed to the reporter, the representatives of the parties, and trial court, the Clerk of this Court is ordered to cause this Order to be delivered by courier receipted restricted delivery, certified mail return receipt requested, and regular first class mail to:
Hon. Felix Thompson 800 Esther Blvd. Bryan, Texas 77802